                                                                                        -• I: ViT}
                                                                                                     C,DU?!1
                                                                                    3AVAr;1 '-H m,
                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA                         imMPfo m\o-k3
                                  STATESBORO DIVISION



UNITED STATES OF AMERICA,

       Plaintiff,

V.                                                         Criminal Action No: 6:09CR28


CHARLES HAGINS,

       Defendant.




                                          ORDER


       This matter is before the Court on the Motion for Leave of Absence by W. John Toner,

IV,counsel for Defendant, for the dates of July 3, 2019 through July 8, 2019, July 20, 2019

through July 27,2019, September 6, 2109, September 20, 2019, October 4,2019, October 18,

2019, and November 1. (Doc. 111.) After careful consideration, said Motion is GRANTED.


       SO ORDERED,this              ay of Jime, 2019.




                                                        IRISTOPHERL. F^Y
                                                    MAGISTRATE JUDGE
                                                    SOUTHERN DISTRICT OF GEORGIA
